Title: To James Madison from Benjamin Stephenson, 1 October 1816
From: Stephenson, Benjamin
To: Madison, James



Sir,
Edwardsville Oct. 1st. 1816

A vacancy having been occasioned in the office of Secretary of the Illinois Territory by the resignation of the last incumbent, and Daniel P. Cook Esqr. being a candidate for that appointment, I have thought proper to address you on the subject of his qualifications, and in so doing I feel no hesitation in recommending him as a Gentleman of every necessary qualification to discharge the duties of that office, or any other, the duties of which not being more arduous and difficult than those of Secretary, and I am free to express an entire confidence in his integrity & fidelity and believe him worty of honorable patronage.  I have the honor to remain, Sir Your Obt. Sert.

B. Stephenson


October 1. 1816
I am well acquainted with Daniel P. Cook Esqr. and can recommend him as a Gentleman of talents, information, respectability and Integrity, and whose Political Sentiments are decidedly Republican.

E Hempstead


